DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of AFCP filed 05/28/2021 in which claims 1,17,22, and 24 are currently amended while claims 4-5,14,16, and 19 have been previously canceled. By this amendment, claims 1-3,6-13,15,17-18, and 20-25 are still pending in the application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay White Reg. No 72,470 on 06/07/2021.
In claim 1, line 14, replace, “…control voltage based on the sensed first current and the sensed load supply current” with --… control voltage based on the sensed first battery current and the sensed load supply current--.
Allowable Subject Matter
Claims 1-3,6-13,15,17-18, and 20-25 (renumbered 1-20) are allowed over the prior art of record.
Regarding claim 1, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, “electronic device comprising: a battery current sense circuit electrically coupled to sense a first battery current supplied by the first battery power source to the system load; a discharge feedback controller electrically coupled to the battery current sense circuit and configured to adjust a control voltage based on the sensed first battery current; and a voltage converter circuit having an input port electrically coupled to the second battery power source and an output electrically coupled to the system load… and a load supply current sense circuit electrically coupled to sense a load supply current supplied to the system load, the discharge feedback controller being configured to adjust the control voltage based on the sensed first battery current and the sensed load supply current”.
Claims 2-3,6-11, 21, and 22 depend either directly or indirectly from claim 1 and thus are also allowed for the same reasons.
Claims 12-13,15,17-18,20, and 23-25 were previous indicated as allowed and reasons for allowance were given in office action paper No./mail date 20210325.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 9,007,033 to Li discloses a battery temperature detection and parasitic resistance compensation system.
USPAT 7,330,014 to Obayashi discloses a method and system for controlling power to be fed to electrical loads.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        June 7, 2021